Case 5:19-cv-02198-DSF-SHK Document 18 Filed 03/16/20 Page 1of1 Page ID #:60

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

Case No. ED CV 19-02198-DSF(SHKx) Date March 16, 2020
Title Bahar Sengel, et al. v. Portfolio Recovery Associates, LLC
Present: The Honorable DALE S. FISCHER, United States District Judge
V.R. Vallery Pat Cuneo
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Aiden Firouzi Nathan A. Searles

Proceedings: SCHEDULING CONFERENCE (Held and Completed)

The matter is called and counsel state their appearances. The Court and counsel
discuss the status of the case as set forth on the record. The Court establishes the case
management dates as stated on the record. (See Order re Trial for specific dates and
times.) The Court considers these dates to be firm dates that will not be changed except
on a showing of good cause. The stipulation of the parties is not sufficient. The
pendency of settlement discussions does not constitute good cause.

Each side is limited to five motions in limine unless the Court orders otherwise.

All fictitiously named defendants are dismissed.

 

CIVIL MINUTES — : 03
SCHEDULING CONFERENCE Initials of Deputy Clerk: vrv

 

Page 1 of 1
